Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 20, 2019.  Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 7/10/22 is acknowledged.  It is noted that Gastrodia elata extract has long been known to be neuroprotective.  The present claims are directed to neurogenesis which may or may not be distinct from neuroprotective activity.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan.
Zhan (J of Ethnopharmacology) entitled "The Rhizome of Gastrodia elata Blume --  An Ethnopharmacological Review" teaches in the abstract, Gastrodia extract is neuroprotective.  On page 368 in Table 3 components of the extract include parishins, gastrodigenin, 4-hydroxybenzaldehyde, gastrodin, and N6-(4-hydroxybenzyl)adenosine.  On page 369 column 1 last paragraph, neuroprotective activities are discussed.  Also on page 369 column 2 last paragraph neuroregenerative properties as related to neuroplasticity are described. 
All the features of the claims are taught by Zhan for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li in view of Chen.
Li (J Mol Neurosci) entitled "Gastrodin Protects Neural Progenitor Cells Against Amyloid Beta Induced Neurotoxicity and Improves Hippocampal Neurogenesis in Amyloid Beta Injected Mice" teaches in the abstract, administration of gastrodin improved hippocampal neurogenesis manifested by the increased number of cells in the area.  On page 22 column 2 first paragraph, gastrodin induces neural stem cell differentiation into neurons and upregulates proliferation of hippocampal derived neural stem cells.
The claims differ from Li in that the extract includes proportions of additional components in the Gastrodia extract.
Chen (2007/0237840) entitled "Therapeutic Gastrodia Extracts" teaches in paragraph 132, various components of the Gastrodia extract for treating neurodegenerative disorders include gastrodin, parishin, 4-hydroxybenzaldehyde, and T1-11 in various proportions.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ an extract of Gastrodia elata to promote neurogenesis as taught by Li, and also to include T1-11 and 4-hydroxybenzaldehyde as taught by Chen, because Chen teaches Gastrodia extracts also contain both T1-11 and 4-hydroxybenzaldehyde.  Regarding the claimed proportions in claims 3 and 4, the above references teach ranges of proportions, and to select any desired proportions of components would be routine in this art.  No criticality is seen for the claimed proportions.  Methods of extracting Gastrodia to obtain desired components and purifying those components are shown in the references of record.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice.  The method claims lack any method steps, where "utilizing" something is not patentable.  In claim 2 "new born neurons" is not understood in context as neurons are not born and lacks antecedent basis.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manavalan (Int J Biochem Mol Bio) teaches Gastrodia extract promotes neuroregenerative processes.
Zuo (Biomedicine & Pharmacotherapy) teaches gastrodin enhances the proliferation of nerve cells.
Wang (J of Separation Science) teaches components of Gastrodia extract.
Lin (Current Pharm Reports) teaches Gastrodia extract has neurotrophic effects and enhances neuroplasticity and neuroprotection.
Tang (Molecules) teaches components of Gastrodia extract.
Chen (ChemMedChem) teaches N6-(4-hydroxybenzyl)adenosine and its activities.
Qiu (Brain Research) teaches gastrodin for neurogenesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655